Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered September 29, 1997, convicting him of assault in the second degree (two counts) and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]; People v Bleakley, 69 NY2d 490, 495).
*507The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Thompson, Pizzuto and McGinity, JJ., concur.